   LOCKRIDGE GRINDAL NAUEN P.L.L.P.
 1 REBECCA A. PETERSON (241858)
   100 Washington Avenue South, Suite 2200
 2
   Minneapolis, MN 55401
 3 Telephone: (612) 339-6900
   Facsimile: (612) 339-0981
 4 E-mail: rapeterson@locklaw.com

 5 Lead Counsel for Plaintiffs

 6 [Additional Counsel on Signature Page]

 7
                                 UNITED STATES DISTRICT COURT
 8
                             NORTHERN DISTRICT OF CALIFORNIA
 9
                                    SAN FRANCISCO DIVISION
10
     IN RE BIG HEART PET BRANDS              )   Lead Case No. 4:18-cv-00861-JSW
11   LITIGATION                              )
                                             )   (Consolidated with Nos. 4:18-cv-01465; 4:18-cv-
12                                           )   01466; 4:18-cv-01099; 4:18-cv-01663; and 4:18-
                                             )   cv-02662)
     This document relates to:               )
13
     ALL ACTIONS                             )   Hon. Jeffrey S. White
14                                           )
                                             )   PLAINTIFFS’ ADMINISTRATIVE
15                                           )   MOTION TO FILE MATERIALS UNDER
                                             )   SEAL
16                                           )
                                             )
17                                           )

18

19

20

21

22

23

24

25

26

27

28
     PLAINTIFF’S ADMINISTRATIVE MOTION TO FILE MATERIALS UNDER SEAL
            Plaintiffs hereby move the Court for an order permitting Plaintiffs to file the Third
 1

 2 Amended Consolidated Complaint under seal. The information that Plaintiffs are seeking to file

 3 under seal was granted upon filing the Second Amended Consolidated Complaint (Docket 124).

 4          In support of this Administrative Motion to File Materials Under Seal, Plaintiff submits
 5
     the following:
 6
                1. Plaintiff has reviewed and complied with Civil Local Rule 79-5; and
 7
                2. The documents that are proposed to be sealed disclose information that were
 8
                      designated as Confidential by Defendant pursuant to the governing Protective
 9

10                    Order in this case. See Exhibits 1-4 attached to the Declaration of Rebecca A.

11                    Peterson in Support of Administrative Motion to File Materials Under Seal.
12

13
     Dated: April 21, 2021                         LOCKRIDGE GRINDAL NAUEN P.L.L.P.
14                                                 ROBERT K. SHELQUIST (pro hac vice)
                                                   REBECCA A. PETERSON (241858)
15

16                                                                /s Rebecca Peterson
                                                                REBECCA A. PETERSON
17
                                                   100 Washington Avenue South, Suite 2200
18                                                 Minneapolis, MN 55401
                                                   Telephone: (612) 339-6900
19
                                                   Facsimile: (612) 339-0981
20                                                 E-mail: rkshelquist@locklaw.com
                                                           rapeterson@locklaw.com
21
                                                   Lead Counsel for Plaintiffs
22
                                                   ROBBINS LLP
23                                                 KEVIN A. SEELY (199982)
                                                   5040 Shoreham Place
24                                                 San Diego, CA 92122
25                                                 Telephone: (619) 525-3990
                                                   Facsimile: (619) 525-3991
26                                                 E-mail: kseely@robbinsllp.com
                                                           smckany@robbinsllp.com
27
   PLAINTIFF’S ADMINISTRATIVE MOTION TO FILE                                                           2
28 MATERIALS UNDER SEAL
 1                                GUSTAFSON GLUEK, PLLC
 2                                DANIEL E. GUSTAFSON (pro hac vice)
                                  KARLA M. GLUEK
 3                                RAINA C. BORRELLI (pro hac vice)
                                  Canadian Pacific Plaza
 4                                120 South 6th Street, Suite 2600
                                  Minneapolis, MN 55402
 5
                                  Telephone: (612) 333-8844
 6                                Facsimile: (612) 339-6622
                                  E-mail: dgustafson@gustafsongluek.com
 7                                kgluek@gustafsongluek.com
                                  rborrelli@gustafsongluek.com
 8
                                  CUNEO GILBERT & LADUCA, LLP
 9
                                  CHARLES LADUCA (pro hac vice)
10                                KATHERINE VAN DYCK (pro hac vice)
                                  4725 Wisconsin Ave NW, Suite 200
11                                Washington, DC 20016
                                  Telephone: 202-789-3960
12                                Facsimile: 202-789-1813
                                  E-mail: kvandyck@cuneolaw.com
13
                                  charles@cuneolaw.com
14

15                                LITE DEPALMA GREENBERG, LLC
                                  JOSEPH DEPALMA (pro hac vice)
16                                SUSANA CRUZ HODGE (pro hac vice)
                                  570 Broad Street, Suite 1201
17                                Newark, NJ 07102
                                  Telephone: (973) 623-3000
18                                E-mail: jdepalma@litedepalma.com
                                          scruzhodge@litedepalma.com
19
                                  WEXLER WALLACE LLP
20                                Kenneth A. Wexler
                                  Michelle Perkovic
21                                55 West Monroe St., Suite 3300
                                  Chicago, IL 60603
22                                Telephone: (312) 346-2222
                                  E-mail: kaw@wexlerwallace.com
23                                mp@wexlerwallace.com
24

25

26

27
   PLAINTIFF’S ADMINISTRATIVE MOTION TO FILE                              3
28 MATERIALS UNDER SEAL
                                  WEXLER WALLACE LLP
 1                                Mark J. Tamblyn
 2                                333 University Avenue, Suite 200
                                  Sacramento, California 95825
 3                                T: (916) 565-7692
                                  F: (312) 346-0022
 4                                Email: mjt@ wexlerwallace.com

 5                                Plaintiffs’ Executive Committee
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
   PLAINTIFF’S ADMINISTRATIVE MOTION TO FILE                         4
28 MATERIALS UNDER SEAL
